Exhibit 10.3

April 11, 2019

Carter/Validus Advisors, LLC

4890 West Kennedy Blvd., Suite 650

Tampa, FL 33609

Re:    Carter Validus Mission Critical REIT, Inc. – Advisory Agreement

Ladies and Gentlemen:

This letter agreement sets forth certain agreements and understandings that each
of Carter/Validus Advisors, LLC (the “Advisor”) and Carter Validus Mission
Critical REIT, Inc. (the “Company”) has agreed to undertake in connection with
the Company’s proposed business combination with Carter Validus Mission Critical
REIT II, Inc. (the “Merger”) pursuant to the Agreement and Plan of Merger among
them and certain affiliated entities dated as of the date hereof (the “Merger
Agreement”). Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Amended and Restated Advisory
Agreement among the Company, its operating partnership and the Advisor, dated
November 26, 2010, as amended.

1.    Disposition Fees.

(a)    The Advisor hereby waives any claim for a Disposition Fee in connection
with the proposed Merger.

(b)    In the event the Company completes a Sale in connection with a Superior
Proposal (as defined in the Merger Agreement), the Advisor acknowledges that,
consistent with the Company’s past public disclosures, the amount of the
Disposition Fee shall be the lesser of (i) 0.5% of the Contract Sales Price and
(ii) one-half of the real estate commissions and/or investment banking fees paid
in the aggregate to third-party brokers and/or investment bankers for such
transaction. The Disposition Fee may be paid in addition to the Disposition Fee
paid to non-Affiliates, provided that the total Disposition Fee paid to all
Persons by the Company (including the Disposition Fee paid to the Advisor) shall
not exceed an amount equal to the Competitive Disposition Fee. As used herein,
“Competitive Disposition Fee” shall mean the real estate brokerage commissions
and/or investment banking fees paid, or if no such commission is paid, the
amount that would customarily be paid for the sale of the Company (or its
Properties) that are reasonable, customary and competitive in light of the form
of the Superior Proposal and the size and business of the Company (or the size,
type or location of the Properties), as determined by the Special Committee of
the Board of Directors of the Company formed for the purpose of evaluating the
Merger.



--------------------------------------------------------------------------------

2.    Termination. In accordance with Section 4.02(i) of the Advisory Agreement,
the Advisor and the Company hereby terminate the Advisory Agreement, effective
upon consummation of the Merger.

3.    Successors and Assigns. No party shall assign (voluntarily, by operation
of law or otherwise) this letter agreement or any right, interest or benefit
under this letter agreement without the prior written consent of each other
party. Subject to the foregoing, this letter agreement shall be fully binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.

4.    Invalid Provision. The invalidity or unenforceability of any provision of
this letter agreement shall not affect the other provisions hereof, and this
letter agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

5.    Applicable Law. This letter agreement and any disputes relative to the
interpretation or enforcement hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws provisions, of the State
of Florida.

6.    Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) RELATED TO OR ARISING OUT OF THIS LETTER AGREEMENT. The parties
hereto each hereby irrevocably submits to the exclusive jurisdiction of the
courts of the State of Florida and the Federal courts of the United States of
America located in Hillsborough County, Florida, in respect of the
interpretation and enforcement of the terms of this letter agreement, and in
respect of the transactions contemplated hereby, and each hereby waives, and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof, that it is not subject thereto or that
such action, suit or proceeding may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this letter
agreement may not be enforced in or by such courts, and the parties hereto each
hereby irrevocably agrees that all claims with respect to such action or
proceeding shall be heard and determined in such a Florida State or Federal
court.

7.    Attorneys’ Fees. If a dispute arises concerning the performance, meaning
or interpretation of any provision of this letter agreement or any document
executed in connection with this letter agreement, then the prevailing party in
such dispute shall be awarded any and all costs and expenses incurred by the
prevailing party in enforcing, defending or establishing its rights hereunder or
thereunder, including, without limitation, court costs and attorneys and expert
witness fees. In addition to the foregoing award of costs and fees, the
prevailing also shall be entitled to recover its attorneys’ fees incurred in any
post-judgment proceedings to collect or enforce any judgment.

8.    Entire Agreement. This letter agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This letter agreement may not be
amended or supplemented other than by an agreement in writing signed by the
parties hereto.

 

2



--------------------------------------------------------------------------------

9.    Nonwaiver. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this letter agreement or to
exercise any right under this letter agreement shall not be construed as a
waiver or relinquishment to any extent of such party’s right to assert or rely
upon any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.

10.    Counterparts. This letter agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterpart
copies, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument comprising this letter agreement.

If the foregoing accurately sets forth your understanding of our agreement,
please sign and return the enclosed copy of this letter agreement.

 

  Very truly yours,   CARTER VALIDUS MISSION CRITICAL REIT, INC.   By: /s/
Michael A. Seton                                           Name: Michael A.
Seton       Title: Chief Executive Officer

Acknowledged and Agreed to

as of the date first written above:

CARTER/VALIDUS ADVISORS, LLC

 

By:

 

/s/ Michael A. Seton                                    

 

Name: Michael A. Seton

 

Title: Chief Executive Officer

[Signature Page to Termination Side Letter]

 

3